United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2413
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Antonio Zamarripa,                       *
                                         *        [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: January 7, 1999

                                Filed: March 31, 1999
                                    ___________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

      Antonio Zamarripa pleaded guilty to a drug distribution conspiracy offense, and
he was sentenced following this court’s remand in United States v. Zamarripa, No. 96-
1296, 1997 WL 710332 (8th Cir. Nov. 17, 1997) (unpublished per curiam), to ten years
imprisonment and five years supervised release. In this appeal, Mr. Zamarripa
contends that the district court1 erred in calculating the quantity of drugs and number



      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.
of criminal history points attributable to him, and also that he is entitled to a reduced
sentence or an additional hearing, for a variety of reasons. We affirm.

       We conclude Mr. Zamarripa waived any objection to the sentence he received
by stipulating that a ten-year prison term was the minimum sentence mandated by
applicable statutes. See United States v. Severe, 29 F.3d 444, 448 (8th Cir. 1994)
(affirming defendant&s sentence where he acknowledged charge to which he had
pleaded guilty had minimum penalty of ten years imprisonment), cert. denied, 513 U.S.
1096 (1995); United States v. Durham, 963 F.2d 185, 187 (8th Cir.) (defendant who
explicitly and voluntarily exposes himself to specific sentence in plea agreement may
not challenge that punishment on appeal), cert. denied, 506 U.S. 1023 (1992); see also
United States v. Karam, 37 F.3d 1280, 1284 (8th Cir. 1994) (noting 21 U.S.C. §
841(b)(1)(B)&s mandatory ten-year sentence trumped any Guidelines determination
based on quantity), cert. denied, 513 U.S. 1156 (1995). We also conclude Mr.
Zamarripa’s remaining arguments--including his contentions that he is entitled to be
released, to credit for time served, or to relief under 28 U.S.C. § 2255-- either lack
merit or are not amenable to resolution in this criminal proceeding. Accordingly, the
judgment of the district court is affirmed.

      We deny Mr. Zamarripa&s motion on appeal.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-